 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JUSTIN DEGER

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00202-LJO-SKO

12                          Plaintiff,              STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13   vs.

14   JUSTIN DEGER,                                  Date: February 3, 2020
                                                    Time: 1:00 p.m.
15                          Defendant.              Judge: Hon. Sheila K. Oberto

16
17          IT IS HEREBY STIPULATED by and between the parties, through their respective

18   counsel, Assistant United States Attorney Joseph Barton, Counsel for Plaintiff, and Assistant

19   Federal Defender Matthew Lemke, Counsel for Defendant, Justin Deger, that the status hearing

20   currently set for February 3, 2020, at 1:00 p.m., may be continued to February 18, 2020, at 1:00

21   p.m. This brief continuance is requested because defense counsel needs additional time to

22   review the voluminous discovery in this case and to discuss a resolution proposed by the

23   government with Mr. Deger. Based on the foregoing, the parties agree that the ends of justice

24   served by the aforementioned request outweigh the best interest of the public and the defendant

25   in a speedy trial. Therefore the parties agree that the additional time requested is excludable

26   pursuant to 18 U.S.C. § 3161.

27   ///

28   ///
 1                                                          Respectfully submitted,

 2                                                          McGregor Scott
                                                            United States Attorney
 3
 4   Dated: January 30, 2020                                /s/ Joseph Barton
                                                            JOSEPH BARTON
 5                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
 6
 7                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
 8
 9   Dated: January 30, 2020                                /s/ Matthew Lemke
                                                            MATTHEW LEMKE
10                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
11                                                          JUSTIN DEGER

12
13
14                                                 ORDER

15            For the reasons set forth above, the requested continuance is granted for good cause. The

16   status conference as to Justin Deger currently set for February 3, 2020 is continued to February

17   18, 2020, at 1:00 p.m. Pursuant to the parties’ stipulation, additional time requested is excluded

18   pursuant to 18 U.S.C. § 3161 as the ends of justice served by the parties’ request outweighs the

19   best interest of the public and the defendant in a speedy trial.

20
21   IT IS SO ORDERED.

22
     Dated:     January 30, 2020                                    /s/   Sheila K. Oberto          .
23                                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

     Eche                                             -2-
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Eche   -3-
